THE    ATTBECNEW            GENERAL
                            OF     TEXAS

CE&aWPORD a. MARTIN      AUSTIN.   TEXAS    78711
 AT-rORNEY OENER*L
                           November 24, 1969


   Honorable Ronald D. Stephens       Opinion No. M-513
   County Attorney
   Courthouse                         Re:   Whether the Texas Tort
   Graham, Texas                            Claims Act requires counties
                                            to come within the pro-
                                            visions of the Workmen's
                                            Compensation Act the same
   Dear Mr. Stephens:                       as any other employer.
              In your request for an bpinion you state the following:
             "Does the Texas Tort Claims Act effective
        January 1, 1970 make it mandatory for county
        governments to come within the provision of
        the Workmen's Compensation Act, the same as
        any other employer."
             Section 3 of Article 8309c, Vernon's Civil Statutes,
   authorizes counties to carry Workmen's Compensation Insurance
   for the benefit of their employees and provides that carrying
   such insurance is permissive and not mandatory.
             The caption of the Texas Tort Claims Act (Art. 6252-19,
   V.C.S.) provides that it is an act "raking applicable the pro-
   visions of the Workmen's Compensation Act to those units of
   government acquiring Workmen's Compensation Insurance." Section
   19 of the Act reads as follows:
             "Sec. 19. Any governmental unit carryinq
        Workmen's Compensation Insurance or accepting
        the provisions of the Workmen's Compensation
        Act of the State of Texas shall be entitled to
        all of the privileges and immunities granted
        by the Workmen'~sCompensationAct of the State
        of Texas to private persons and corporations."
        (Emphasis added.)




                             -2454-
Hon. Ronald D. Stephens, page 2     (M-513)


          There is no conflict between these two statutes and
Article 6252-19 does not repeal Article 8&09c: Statutes which
deal with the same general subject and have the same general
purpose are "in para,materia" and must be harmonized, if possible,
so as not to destroy the effect of either. Goldman v. State,
277 S.W.2d 217, 222 (Tex.Civ.App. 1954 ref. n.r.e;).
           We answer your inquiry in the negative.
                          SUMMARY
          The Texas Tort Claims Act (Article 6252-19,
     V.C.S.) does not make it           or counties
     to carry Workman's Compensation I  rance.




                                              General of Texas,   .
Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Wardlow Lane
Roger Tyler
Louis Neumann
Houghton Brownlee
MBADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First ASSiStant




                          -2455-